Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 11/5/20.
Claims 1-20 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 15-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipater by Gettinger et al. (9,693,774).
	Regarding claims 11, 15-17 and 19-20, Gettinger discloses a hand-held surgical instrument, comprising: a handle housing (fig. 1); an instrument module configured for receipt in the handle housing and including: a motor (102); and a gear (122) operably coupled to the motor; and a rack (130) supported in the handle housing and axially movable within the handle housing, the rack configured to operably couple to a driven member of a surgical end effector, wherein the gear is configured to operable couple to .
Allowable Subject Matter
Claims 1-10 are allowed.
Claims 12-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance. The prior art of record fails to anticipate or show in combination all the features of applicant's invention: Claim 1 recites a novel gear assembly for a surgical instrument such that a handle assembly of the instrument comprises a handle housing, an inner housing within said handle housing, and an idler pinion gear supported in the inner housing. It is the idler pinion gear supported in the inner housing in combination with the other claimed elements of the device that are novel over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731